Citation Nr: 0525190	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals of the right thigh.  

2.  Entitlement to a compensable rating for scars of the 
right parotid region (jaw).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In July 2005 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  In statements and 
at the hearing, the veteran raised the issue of service-
connection for residuals of shell fragment wound to the jaw 
to include muscle loss.  This issue is referred to the RO.

On September 9, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The issue of entitlement to a rating in excess of 10 percent 
for gunshot wound residuals of the right thigh is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected right parotid (jaw) scars 
exhibited tenderness to palpation when examined by VA.  


CONCLUSION OF LAW

The criteria for a 10 percent raging for right parotid scars 
are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800, 7803, 7804, 7805 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that the VCAA letter was sent 
to the veteran in June 2003, prior to the denial of a rating 
increase for right parotid scars.  Moreover, another VCAA 
letter in December 2003 and a January 2004 SOC specifically 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, these 
documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service medical records, and statements and 
testimony from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination as to 
this issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Ratings

Initially, the Board notes that at the recent personal 
hearing, the veteran pointed out that while his service-
connected right parotid scars were classified as gunshot 
wound residuals, they were actually the result of shell 
fragment wounds.  He contended that a compensable rating was 
warranted in that his scars were tender and painful.  

Review of the record reflects that service connection for 
scar of the right parotid (jaw) was established by rating 
decision in April 1952.  A noncompensable rating was assigned 
and has been in effect since that time.  The veteran filed 
for an increased rating in May 2003.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Under the pertinent rating criteria, DC 7800 provides eight 
characteristics of disfigurement: scar 5 or more inches in 
length; scar at least one-quarter inch wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement. A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.

A 10 percent evaluation is warranted for superficial, 
unstable scars under DC 7803.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  DC 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, DC 7805 (2004).  

When examined by VA in August 2003, the veteran gave a 
history that included inservice exposure to shell fragments 
from an explosion.  In addition to other injuries, he 
incurred right facial shrapnel.  This shrapnel was removed 
during service and in 1960.  Now, he experienced decreased 
sensation in the right face.  The examiner described two 
scars in detail.  One scar was superior and anterior to the 
ramus of the right mandible.  It measured 1.0 x 0.5 cm.  It 
was depressed, nontender, nonadherent, smooth, and not 
unstable.  It was deep, not superficial, and there was no 
evidence of inflammation, edema, or keloid formation.  It was 
normal in color, and there was no distortion of facial 
features.  The second scar was noted to in the right neck and 
just posterior and inferior to the ramus of the right 
mandible.  It measured 1.0 x 05 cm.  It was depressed, 
nontender, nonadherent, and smooth.  It was not unstable.  It 
was deep and not superficial, and there was no evidence of 
inflammation, edema, or keloid formation.  It was normal in 
color, and there was no gross distortion of the veteran's 
features.  The examination report includes numerous color 
photographs corroborating the visual aspects of the 
descriptions above.  

Additional VA scar examination was conducted in January 2004.  
The veteran reported that his jaw was numb below the area of 
a 2 cm scar, which was at the area of the corner of the right 
jaw.  There was a palpable loss of muscle tissue there.  The 
veteran stated that he had difficulty with shaving in the 
area and that he cut himself regularly.  Chewing hard food 
also bothered him.  Evaluation of the right side of the face 
revealed that this scar showed muscle loss and pitting.  
There was minimal tenderness to palpation in the area with 
decreased sensation inferior to the scar.  

It is the Board's conclusion that the evidence supports a 10 
percent rating for this service-connected condition pursuant 
to DC 7804.  This grant is based on the fact that the scars 
are painful to the touch.  A rating in excess of 10 percent 
is not warranted, however, under other pertinent DCs as 
summarized above.  This is true because there is no 
indication that the scars are over 5 inches in length, are at 
least one-quarter inch wide, adherent to underlying tissue, 
limit function and the face scars are not shown to have 
palpable tissue loss of significant degree over an area in 
excess of 6 square inches and either gross distortion or 
asymmetry of one feature or paired set of features or two or 
more characteristics of disfigurement.  

All reasonable doubt has been resolved in the veteran's favor 
in making this determination.  38 C.F.R. § 3.102.  


ORDER

A 10 percent rating for scars of the right parotid (jaw) is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The veteran seeks a rating in excess of 10 percent for right 
thigh wounds he received in an inservice explosion.  He has 
been rated as 10 percent disabling since service connection 
was granted by rating decision in 1952.  He is rated pursuant 
to DC 5313.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in five anatomical regions, 
including six muscle groups for the pelvic girdle and thigh 
(DCs 5313 through 5318).  38 C.F.R. § 4.55.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under DCs 5301 
through 5323, disabilities resulting from muscle injuries, 
shall be classified as slight, moderate, moderately severe, 
or severe.  Slight disabilities of muscles involve a simple 
wound of muscle without debridement or infection.  Moderate 
disability of muscles involves a through-and-through or deep 
penetrating wound of short track from a single bullet or 
small shell or shrapnel fragment without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  Moderately severe disability of muscles involves 
a through-and-through or deep penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intramuscular scarring.  38 C.F.R. § 4.56(c)(d).

Residuals of shell fragment wounds are evaluated on the basis 
of the velocity, trajectory and size of the missile which 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
clinical findings. All such evidence serves to define slight, 
moderate, moderately severe, and severe muscle injuries due 
to gunshot wounds or other trauma. 38 C.F.R. § 4.56. In order 
to properly evaluate the veteran's claim, all records are 
necessary for review by the examiner to ascertain the extent 
of the initial injury, the track the missile, assess muscle 
and/or joint damage, as well as document the treatment and 
management of infection.

Here, the veteran is rated pursuant to DC 5313 regarding 
Muscle Group XIII, including the thigh group.  A slight 
injury to this muscle group is noncompensable, a moderate 
injury warrants a 20 percent evaluation, and a moderately 
severe injury warrants a 40 percent evaluation.  Muscle Group 
XIII includes those muscles responsible of extension of the 
hip and flexion of the knee.  See 38 C.F.R. § 4.73, DC 5317.  

38 C.F.R. § 4.55(e) provides that for compensable muscle 
group injuries which are in the same anatomical region but do 
no act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  

The Board notes that at the time of VA examination in August 
2003 the veteran reported muscle aching and numbness in the 
right thigh area.  On examination, the veteran's right thigh 
scars were noted as was a peripheral area of numbness at the 
site of the wound.  He had 4+/5 strength of the quadriceps 
and hamstring with some fatigability with repetitive motion 
and some soreness.  These findings were also noted at the 
time of examination in January 2004.  These examination 
reports do not indicate if the claims file was reviewed, and 
the examiners did not document criteria necessary to properly 
evaluate the veteran's right thigh wound disability.  

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:  

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature, extent, and severity of the shell 
fragment wound residuals of the right 
thigh to include muscle aching and 
numbness.  The examiner should review the 
veteran's entire claims folder, including 
the pertinent medical records contained 
therein in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
a complete history, all pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by these conditions.  All 
motion must be documented in degrees.  
Functional impairment, and any objective 
signs reflecting such impairment should 
be documented.  As to the shell fragment 
wound residuals, the examiner should 
recognize all of the Muscle Groups 
involved, and specify the degree of 
injury to those muscle groups, as well as 
what functional abilities are affected.  
Further, the examiner should identify the 
etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  The examiner should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.  The 
examiner should indicate whether any 
scars associated with the injuries are 
superficial, unstable, or are tender and 
painful on 
objective demonstration, as well as 
document the size of all scars in square 
centimeters.  All opinions and 
conclusions must be supported by complete 
rationale.

2.  When the above development has been 
properly completed, the issue should be 
readjudicated by the AMC.  The AMC should 
specifically determine whether separate 
ratings are warranted for any nerve 
injury, or scarring in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
To the extent that the determinations 
remain adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case 
(SSOC), which includes all relevant laws 
and regulations, and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


